DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are allowed
Claims 1-15 are pending
Claims 1 and 9 have been amended
Claims 16-20 are withdrawn

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tometsuka US 2002/0034595 (US’595).

Regarding claim 9, US’595 teaches a semiconductor substrate processing equipment and method and a covering member for use therein (para. 1 and 25). US’595 further teaches the covering member includes cover plate 63 (upper wall) connected to a support ring which offsets an abutting ring (flange extends radially outward) from the cover plate (para.35 fig. 6b) (an upper wall vertically offset from the flange, wherein at least a portion of the flange extends radially outward from a peripheral edge of the upper wall). An interior volume is defined by the cover plate 63 and support ring 62 shown in fig. 6-8 (wherein an interior volume is defined by the cover plate recessed from the first surface of the flange). A protrusion 67 is provide projected downwards along the outer perimeter of the abutting ring 61 (para. 63 fig. 8B). Therefore, US’595 teaches a semiconductor processing chamber cover plate comprising: a flange extending about an exterior region of the cover plate, the flange defining a protrusion extending from a first surface of the flange; and an upper wall vertically offset from the flange, wherein an interior volume is defined by the cover plate recessed from the first surface of the flange, wherein at least a portion of the flange extends radially outward from a peripheral edge of the upper wall.

US’595 does not teach that there are a plurality of protrusions.

However, US’595 teaches a protrusion along the outer perimeter of the abutting ring 61 for preventing the offset between the cooling and guarding plate 60A and the wafer 1 (para. 63). Providing the protrusion as multiple protrusions along the outer perimeter would not have changed the function of the protrusions.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover plate of US’595 to include that there are a plurality of protrusions because the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced see MPEP 2144.04 VI B.

	
Regarding claim 10, the modified system of US’595 teaches the semiconductor processing system of claim 9. US’595 further teaches the whole entity of each cooling and guarding plate 60 may be made of a heat resistant material, e.g., quartz and SiC (para. 35). Therefore, US’575 further teaches wherein the cover plate comprises a ceramic.

Regarding claims 11-13, the modified system of US’595 teaches the semiconductor processing system of claim 9.

US’595 is silent with regard to the size of the support ring, abutting ring and protrusions and specifically that the interior volume is characterized by a height of less than or about 1.0% of a length of the cover plate, with regard to claim 11, the flange is characterized by a height of less than or about 50% of the height of the interior volume, with regard to claim 12 and the plurality of protrusions are characterized by a height of less than or about 1 mm, with regard to claim 13.

However, US’595 further teaches in accordance with the present invention, the surface of the substrate is covered with the covering member during the transfer process of the substrate so that the surface of the substrate may be prevented from attracting contaminants and the processing chambers may be protected from being contaminated by each other. Since, in addition, the substrate can be efficiently cooled by the covering member, the substrate may be protected from being warped and also further prevented from reacting with contaminants that will be rarely attracted thereto (para. 11). Position determining protrusion 67 for preventing the offset between the cooling and guarding plate 60A and the wafer 1. The position determining protrusion 67 is projected downwards along the outer perimeter of the abutting ring 61 to be coupled with the outer perimeter of the wafer 1 (para. 63). Therefore, US’595 teaches that the size of the support ring, abutting ring and protrusions should be as much or as little as necessary to perform the functions of preventing contamination, cooling the wafer and coupling to the wafer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of US’595 to include that the interior volume is characterized by a height of less than or about 1.0% of a length of the cover plate, with regard to claim 11, the flange is characterized by a height of less than or about 50% of the height of the interior volume, with regard to claim 12 and the plurality of protrusions are characterized by a height of less than or about 1 mm, with regard to claim 13 because US’595 teaches that the size of the support ring, abutting ring and protrusions should be as much or as little as necessary to perform the functions of preventing contamination, cooling the wafer and coupling to the wafer, and one of ordinary skill in the art would know to select the dimensions to be much or as little as necessary to achieve the desired result and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.
	

Regarding claim 14, the modified system of US’595 teaches the semiconductor processing system of claim 9. US’595 further teaches Referring to FIG. 8C, there is shown still another cooling and guarding plate 60B having a plurality of holding holes 68 instead of the handles 65, wherein the holding holes 68 used to support the cooling and guarding plate 60B by the cooling and guarding plate arm 56 are installed on the support ring 62 and the covering plate 63 (para. 64). Therefore, US’595 further teaches an aperture defined through the cover plate along a sidewall of the cover plate.

Regarding claim 15, the modified system of US’595 teaches the semiconductor processing system of claim 14.

US’595 is silent with regard to the size of the apertures and that the aperture is characterized by a diameter less than or about 50% of a height of the interior volume.

However, US’595 teaches that the apertures are for holding and supporting the cooling and guarding plate by the cooling and guarding plate arm, as discussed above. Therefore, the apertures should be as large or as small as necessary to allow the arm to be inserted in the hole without damaging the cooling plate and allow the cooling plate to be supported by the arm.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of US’595 to include the aperture is characterized by a diameter less than or about 50% of a height of the interior volume because US’595 teaches the apertures should be as large or as small as necessary to allow the arm to be inserted in the hole without damaging the cooling plate and allow the cooling plate to be supported by the arm and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.

Allowable Subject Matter
Claims 1-8 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s amendments/arguments dated 8-18-22 are persuasive to overcome all the pending rejections as to the point that the prior art fails to teach or render obvious a semiconductor processing system including wherein the flange has an outer diameter that is smaller than a diameter of the second surface of the platen such that a bottom surface of the flange is in direct contact with the second surface of the platen; and an upper wall vertically offset from the flange, wherein an interior volume is defined between the upper wall and the platen of the substrate support assembly as in the context of claim 1.

Response to Amendment

	
	Applicant’s amendments to independent claim 9 to include subject matter regarding the flange has changed the scope of claim 9, and as a result, the 103 rejection of claim 9 as stated in the non-final office action mailed 5-18-22 is withdrawn. Upon further consideration, a new ground(s) of rejection is made under 103 as obvious over US’595.
Response to Arguments
Applicant’s arguments, filed 8-18-22, with respect to the rejection of claim 9, with regard to amendments made to claim 9 have been fully considered but are moot, due to the new rejection applied in the above final office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713